Title: To James Madison from Albert Gallatin, 17 January 1811
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department January 17th 1811
I have the honor to transmit two copies of the “Laws, treaties & other documents relative to the public lands” as collected and arranged pursuant to the act of Congress passed April 27, 1810.

The marginal notes and index were prepared by Judge Thruston who also assisted in selecting the documents inserted in the collection.
It is provided by the above mentioned act that the residue of the printed copies, after supplying the land officers, shall be reserved for the future disposition of Congress. I have the honor to be with the highest respect Sir Your obedient Servant
Albert Gallatin
